Case 2:21-mj-03722-DUTY Document1 Filed 08/11/21 Page1lof10 Page ID#:1

a

AO 91 (Rev. I1/11) Criminal Complaint (Rev. by USAO on 3/12/20) C) Original CC] Duplicate Original

 

 

 

 

 

 

UNITED STATES DISTRICT COURT cs OED xm
08/11/21
for the cS TREE OPER

 

 

 

 

Central District of California FILED
CLERK, U.S. DISTRICT COURT

United States of America

AUG It 202}

Vv.

1m. CENTRAL DISTRIGT OF CALIFORNIA
MATTHEW TAYLOR COLEMAN, Case No. 2:21-mj-03722 [By Cah DEPUTY |

Defendant.

 

CRIMINAL COMPLAINT BY TELEPHONE
OR OTHER RELIABLE ELECTRONIC MEANS

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date of August 9, 2021, outside the United States and within the jurisdiction of the Country of
Mexico, the defendant violated:
Code Section Offense Description
18 U.S.C. §§ 1119, 1111 Foreign Murder of U.S. Nationals
This criminal complaint is based on these facts:
Please see attached affidavit.
Continued on the attached sheet.
/5|
Complainant's signature

Jennifer Bannon, Special Agent
Printed name and title
Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone.

Date: August 11, 2021 . COP
ye

City and state: Los Angeles, California Hon. Jacqueline Cheoljian, U.S. Magistrate Judge
Printed name and title

 

 

 

 

AUSA: K. Butler x6495
Case 2:21-mj-03722-DUTY Document1 Filed 08/11/21 Page 2of10 Page ID #:2

*

AFFIDAVIT

I, Jennifer Bannon, being duly sworn, declare and state as

follows:
I. INTRODUCTION
1. Io am a Special Agent (“SA”) of the Federal Bureau of

Investigation (“FBI”) and have been so employed since 2006.
Since 2006, I have participated in numerous counter-terrorism
investigations that focused on large networks of terrorist
sympathizers and supporters residing in the United States and
abroad.

2. In July 2011, I was assigned to work on the Regional
Narcotics Suppression Program, a federally-funded High Intensity
Drug Trafficking Area task force that consists of the FBI, the
Drug Enforcement Administration, the Orange County Sheriff's
Department, the Santa Ana Police Department, and several other
local police departments. RNSP is responsible for working
crimes committed by Drug Trafficking Organizations, under Titles
18 and 21 of the United States Code. I have received training
in asset forfeiture, cellular phone analysis, investigating
complex narcotics organizations, and advanced interviewing and
interrogation techniques. In July 2018, I was transferred to
the FBI Ventura Resident Agency where I continue to investigate
drug trafficking, money laundering investigations, violent
crimes and transnational criminal organizations. Additionally,
I have participated in numerous search and arrest warrants
associated with individuals who were involved in violent

criminal acts.
Case 2:21-mj-03722-DUTY Document1 Filed 08/11/21 Page3of10 Page ID #:3

3. Additionally, I have participated in numerous search
and arrest warrants associated with individuals who were
involved in violent criminal acts. I have participated in an
investigation involving an international kidnapping of a United
States national abroad.

4, Through my investigations, my training and experience,
and my conversations with other law enforcement personnel, I
have received both formal and informal instruction in
investigating violent acts, to include methods and techniques
used by criminals to plan, execute, and cover-up their criminal
activities. Specifically, I have spoken with, and read reports
from agents involved in investigating murders of US national in
foreign countries.

II. PURPOSE OF AFFIDAVIT

5. This affidavit is made in support of criminal
complaint against MATTHEW TAYLOR COLEMAN (“M. COLEMAN”) for a
violation of 18 U.S.C. §§ 1119, 1111: Foreign Murder of United
States Nationals (the “SUBJECT OFFENSE”).

6. The facts set forth in this affidavit are based upon
my personal observations, my training and experience, and
information obtained from various law enforcement personnel,
including the Santa Barbara Police Department (“SBPD”) and the
Secretaria de Seguridad Publica Municipal de Rosarito (‘“SSPM
Rosarito”), and witnesses. This affidavit is intended to show
merely that there is sufficient probable cause for the requested
criminal complaint and warrants and does not purport to set

forth all my knowledge of the investigation into this matter.
Case 2:21-mj-03722-DUTY Document1 Filed 08/11/21 Page4of10 Page ID#:4

Unless specifically indicated otherwise, all conversations and
statements described in this affidavit are related in substance
and in part only and all dates and times are approximate.

III. SUMMARY OF PROBABLE CAUSE

 

7. On August 7, 2021, M. COLEMAN took his two children,
R.C. (10 months old) and K.C. (two years old), from the home he
shared with his wife and mother of his children, A.C., in Santa
Barbara, California to Rosarito, Baja California, Mexico. While
in Rosarito, M. COLEMAN murdered his children by shooting a
spear fishing gun into their chests. On August 9, 2021, during
a Mirandized interview, M. COLEMAN confessed to the murders.

IV. STATEMENT OF PROBABLE CAUSE

A. A.C. Reported M. COLEMAN Missing

8. On August 9, 2021, SBPD Sgt. Brian Larson contacted me
regarding a possible parental kidnapping. Sgt. Larson provided
me with a copy of a missing person police report that was taken
by SBPD. I reviewed the police report and learned the
following:

a. On August 7, 2021, SBPD Officer Barriga spoke to

A.C. via telephone regarding her husband, M. COLEMAN. A.C.
reported to SBPD that she, her husband, M. COLEMAN, and their
two children, R.C. and K.C. planned to go on a camping trip.
Instead, A.C. said that instead M. COLEMAN had left the
residence in the family’s Mercedes Sprinter van with R.C. and
K.C. A.C. reported that M. COLEMAN did not tell her where he
was going and was not answering her text messages. In addition,

A.C. was concerned because M. COLEMAN did not have a car seat.
Case 2:21-mj-03722-DUTY Document1 Filed 08/11/21 Page5of10 Page ID#:5

b. A.C. asked the officer to contact M. COLEMAN via
telephone. A.C. further stated she did not believe that M.
COLEMAN would harm her children, nor did she believe her
children were in any danger. A.C. told the officer that she was
not in any danger and believed M. COLEMAN would eventually
return to their residence. The officer attempted to contact M.
COLEMAN via telephone, but received no response. The officer
offered to meet A.C. in person. A.C. declined and requested no
further assistance.

Cc. On August 8, 2021, A.C. called SBPD to follow up
on the previous day’s report. At approximately 6:59 p.m., SBPD
Officer Michael Chung responded to A.C.’s residence in Santa
Barbara and met with A.C. A.C. reiterated that on August 7,
2021 her husband, M. COLEMAN left the residence with their two
children in the Mercedes Sprinter van. A.C. requested SBPD’s
assistance in reporting M. COLEMAN and their two children
missing. A.C. reported that she did not have any problems with
M. COLEMAN and they did not have any sort of argument prior to
him leaving. Family members reported that they were unable to
telephonically reach M. COLEMAN.

d. Officer Chung asked A.C. whether she could
attempt to use the “Find My iPhone” application to locate M.
COLEMAN’s phone. A.C. agreed and turned on her laptop, which
showed that M. COLEMAN’s last known location was at Pabellon
Rosarito in Rosarito, Baja California, Mexico at approximately
2:24 p.m. According to an open source query, Pabellon Rosarito

was an open-air shopping center with an address of Calle Reforma
Case 2:21-mj-03722-DUTY Document1 Filed 08/11/21 Page6of10 Page ID #:6

#300 Parcelas, 22710 Rosarito B.C Reforma, Escenica Tijuana-
Ensenada 300, 22710 Rosarito, B.C., Mexico.

9, On August 9, 2021, Sgt. Larson provided me with a
photograph of M. COLEMAN with his children, R.C and K.C.

B. M. COLEMAN was Located Returning from Mexico

10. On August 9, 2021, Sgt. Larson sent me a screenshot
showing where M. COLEMAN’s cellular telephone was located, using
the Find My iPhone app. I saw that it was in Mexico, near the
San Ysidro Port of Entry (“SYPOE”). I contacted the FBI in San
Diego, CA, and requested their assistance in conducting an
interview of M. COLEMAN upon his entry into the United States
and to determine the welfare of the children.

ll. At approximately 1:00 pm, M. COLEMAN arrived at the
SYPOE in the Mercedes Sprinter van. M. COLEMAN was referred to
Secondary Inspection. There were no other occupants in the
Mercedes Sprinter van. Federal Agents took custody of the
Mercedes Sprinter van. During an initial inspection of the
Mercedes van, I was informed that Customs and Border Protection
(“CBP”) officers observed what appeared to be blood on the
Mercedes Sprinter van’s registration paperwork.

Cc. R.C. and K.C.'’s Bodies are Found

12. FBI Supervisory Special Agent (“SSA”) Joyce Deniz told
me that when she learned that M. COLEMAN was not accompanied by
his children, she contacted her Mexican liaison partners from
SSPM, informing them of two missing children. After she
provided the SSPM Rosarito with the ages of the children, an

SSPM Rosarito officer informed her that the SSPM Rosarito
Case 2:21-mj-03722-DUTY Document1 Filed 08/11/21 Page 7of10 Page ID#:7

located two deceased children matching R.C. and K.C.’s
descriptions at approximately 8:00 a.m. that morning (August 9,
2021) in a ditch. I reviewed photographs of the deceased
children and observed large puncture wounds in their chest
cavities. The photos of the two children provided by Mexican
authorities appeared to be the same children depicted in a
photograph of the children with M. COLEMAN previously provided.

13. M. COLEMAN was taken into an interview room at the
SYPOE. FBI SA Nathaniel Dingle provided M. COLEMAN his Miranda
Rights. M. COLEMAN waived his rights and agreed to speak with
the agents. The interview was recorded.

14. At the conclusion of the interview, I met with SA
Dingle, who told me the following:

a. M. COLEMAN confessed to killing his children,

R.C. and K.C. M. COLEMAN said that he drove his children to
Mexico on Saturday, August 7, 2021. Because he did not have a
car seat, he placed his youngest child, R.C., in a box and
departed without A.C. M. COLEMAN stated that he believed his
children were going to grow into monsters so he had to kill
them. At approximately 5:00 a.m., M. COLEMAN drove south on
Descanso Road. He pulled off to the side of a road in the area
of Rancho Del Cielo. M. COLEMAN stated that first he killed
R.C., using a spear fishing gun piercing R.C. in the heart. M.
COLEMAN stated that K.C. did not die right away. M. COLEMAN
described that he had to move the spear around, thereby cutting
his hand in the process. I later observed marks on M. COLEMAN’s

hand, consistent with his statement. Photographs showing those
Case 2:21-mj-03722-DUTY Document1 Filed 08/11/21 Page 8of10 Page ID #:8

marks were taken. After he killed his children, M. COLEMAN said
that he moved their bodies approximately 30 yards away and
placed them in some brush. M. COLEMAN provided agents with the
approximate location of the bodies, which coincided with where
the bodies were located by Mexican Authorities. M. COLEMAN
stated that he drove a couple of miles where he then discarded
the spear fishing gun and bloody clothes near a creek. He threw
bloody clothes into a blue trash bin somewhere off the side of a
road in Tijuana, Mexico.

b. M. COLEMAN explained that he was enlightened by
QAnon and Illuminati conspiracy theories and was receiving
visions and signs revealing that his wife, A.C., possessed
serpent DNA and had passed it onto his children. M. COLEMAN
said that he was saving the world from monsters.

Cc. M. COLEMAN identified photographs depicting R.C.
and K.C.’s bodies as recovered by the Mexican authorities as his
children. M. COLEMAN marked each photograph with his initials.

d. M. COLEMAN was asked whether he knew what he did
was wrong. M. COLEMAN stated that he knew it was wrong, but it
was the only course of action that would save the world.

15. At approximately 2:30 a.m. on August 10, 2021, I
transported M. COLEMAN from the SYPOE to the Santa Ana jail.
While being booked into custody, the jailer asked M. COLEMAN why
he had a band-aid on his hand. He said it was from “hurting his

children.”
Case 2:21-mj-03722-DUTY Document1 Filed 08/11/21 Page9of10 Page ID#:9

D. Murder Weapon and Bloody Clothes Found

16. On August 10, 2021, FBI personnel informed me that
Mexican officials recovered the murder weapon, bloody clothes,
and a baby’s blanket. I reviewed photographs of these items.

E. M. COLEMAN is, and R.C. and K.C. were, Nationals of
the United States

17. When detained at the SYPOE, M. COLEMAN was in
possession of his United States passport, which identified M.
COLEMAN as a United States citizen.

18. I have reviewed records form Customs and Border
Protection and identified a United States passport for A. C.
under her maiden name. I believe that she is a United States
citizen. I am also in possession of a copy of K.C.’s birth
certificate, as well as a “Verification of Pregnancy and Live
Birth” listing their home address in Santa Barbara, California,
(signifying a home birth) regarding R.C., signed by the birthing
nurse. Given these documents, and that the Colemans are United
States citizens, reside in Santa Barbara, California, coupled
with K.C.’s and R.C.’s young ages (two years old and 10 months),
I believe that there is probable cause to believe that K.C. and
R.C. were United States nationals.

F. Authorization for Prosecution by the United States

19. I am informed by the United States Attorney’s Office
that the Attorney General, in consultation with the Secretary of
State, must approve prosecutions involving the SUBJECT OFFENSE.
On August 11, 2021, I was informed that the Attorney General of

the United States, by and through his delegation of authority to
Case 2:21-mj-03722-DUTY Document1 Filed 08/11/21 Page 10o0f10 Page ID #:10

the Assistant Attorney General for the Criminal Division of the
Department of Justice, provided approval for this complaint
charging M. COLEMAN with 18 U.S.C. §§ 1119, 1111.
V. CONCLUSION
20. For all the reasons described above, there is probable
cause to believe that M. COLEMAN committed a violation of 18

U.S.C. §§ 1119, 1111.

Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
telephone on this 11th day of
August 11, 2021.

ge (2

(SORRABLE JACQUEZANE CHOOLJIAN
ITED STATES MKGISTRATE JUDGE

  
